                                                                                        E-FILED
                                                       Monday, 16 September, 2019 03:18:28 PM
                                                                   Clerk, U.S. District Court, ILCD

                 IN THE UNITED STATES DISTRICT COURT
                     CENTRAL DISTRICT OF ILLINOIS
                         SPRINGFIELD DIVISION

CHERYL SAVAGE,                                     )
                                                   )
      Plaintiff,                                   )
                                                   )
            v.                                     )      No. 19-CV-3200
                                                   )
PREMIER BANK OF JACKSONVILLE,                      )
TOWN AND COUNTY BANK OF                            )
JACKSONVILLE, PAUL WHITE,                          )
and EDDIE CARPENTER,                               )
                                                   )
      Defendants.                                  )

                                   OPINION

SUE E. MYERSCOUGH, U.S. District Judge:

      This matter comes before the Court on the Application to

Proceed in District Court Without Prepaying Fees or Costs (d/e 2).

This is one of four cases Plaintiff Cheryl Savage has filed in in this

Court during the month of August 2019.1 Plaintiff has not paid the

filing fee but has filed an affidavit demonstrating she is unable to

prepay fees or costs associated with filing this action. Therefore,




1Cheryl Savage, John Rutherford, and Patricia Rutherford previously filed a
complaint against Premier Bank of Jacksonville, Paul White, and Eddie
Carpenter in Central District of Illinois Case No. 16-3032. Plaintiffs voluntarily
dismissed the case in June 2016.
                                  Page 1 of 5
the Application to Proceed in District Court Without Prepaying Fees

or Costs is GRANTED.

     This Court must dismiss any case brought in forma pauperis if

the case fails to state a claim for which relief may be granted. 28

U.S.C. § 1915(e)(2)(B)(ii). Because Plaintiff lacks standing to bring

this claim, the Complaint is dismissed without prejudice.

                     I. FACTUAL ALLEGATIONS

     In reviewing the Complaint, the Court accepts the factual

allegations as true, liberally construing them in Plaintiff's favor.

Turley v. Rednour, 729 F.3d 645, 649 (7th Cir. 2013). However,

conclusory statements and labels are insufficient. Enough facts

must be provided to "'state a claim for relief that is plausible on its

face.'" Alexander v. U.S., 721 F.3d 418, 422 (7th Cir. 2013) (quoted

cite omitted). The following facts come from the Complaint.

     Ms. Savage names as Defendants in the caption of her lawsuit

Premier Bank of Jacksonville (Premier Bank); Town and Country

Bank of Jacksonville (Town and Country); Paul White, former CEO

of Premier Bank and president of Town and County; and Eddie

Carpenter, an attorney with Premier Bank. Plaintiff alleges that

Premier Bank started a foreclosure against Plaintiff in April 2011.
                              Page 2 of 5
By the end of 2012, Plaintiff did not have the money to pay Premier

Bank. Premier Bank started bullying Plaintiff’s daughter and her

daughter’s husband, Jill and Andrew Frost, with phone calls to “do

something about it or else.” In January 2013, Jill was served a

fraudulent judgment and had to go to court. Jill became ill with

stomach aches and had her uterus removed by the end of 2013.

Jill Frost died in July 2015. Premier Bank finally dismissed the

Frosts from the case in July 2016. Plaintiff describes her injuries

as follows:

     Fraudulently served Jill Frost with Motion for default
     judgment 1-2-2014. Jill Frost became ill. By Oct 2013,
     had uteri[ne] Cancer. Plaintiff’s attorney filed to dismiss
     Frosts from Plaintiff’s Foreclosure 5/22/2014. Jill died
     7/29/2015 & Bank dismisses Frosts 5/5/2016.

Plaintiff seeks compensatory damages of $3 million and punitive

damages. The Civil Cover Sheet identifies the causes of action as

“Truth in Lending, etc.” and “Abusive mortgage violations of the

TILA, OCC, CFPB etc.” The Complaint form itself invokes

jurisdiction under 28 U.S.C. §1331, 28 U.S.C. § 1343(a)(3), and/or

42 U.S.C. § 1983.




                             Page 3 of 5
                            II. ANALYSIS

     Plaintiff does not have standing to bring this claim. A federal

court’s jurisdiction is limited to “Cases” and “Controversies,” and no

case or controversy exists if the plaintiff lacks standing. U.S.

Const. art. III, § 2; Johnson v. U.S. Office of Pers. Mgmt., 783 F.3d

655, 660 (7th Cir. 2015). A plaintiff establishes standing by

showing (1) that she suffered an injury that is (a) concrete and

particularized and (b) actual or imminent; (2) the injury is fairly

traceable to the challenged action of the defendant; and (3) that it is

likely that a favorable decision will redress the injury. Berger v.

Nat’l Collegiate Athletic Ass’n, 843 F.3d 285, 289 (7th Cir. 2016). A

plaintiff generally must assert her own legal rights and interests

and cannot rest her claim to relief on the legal rights or interests of

third parties. Swanson v. City of Chetek, 719 F.3d 780, 783 (7th

Cir. 2013).

     Here, Plaintiff alleges various harms suffered by Jill Frost.

Plaintiff does not allege that she suffered any injury from the alleged

conduct by Defendants. Therefore, the Court dismisses this case

without prejudice for lack of jurisdiction.



                              Page 4 of 5
     IT IS THEREFORE ORDERED THAT:

     (1) The Application to Proceed in District Court Without

Prepaying Fees or Costs (d/e 2) is GRANTED.

     (2) This case is DISMISSED without prejudice for lack of

standing.

     (3) Because amendment would be futile, the Clerk is

DIRECTED to close this case.

ENTERED: September 13, 2019

FOR THE COURT:
                           s/Sue E. Myerscough
                         SUE E. MYERSCOUGH
                         UNITED STATES DISTRICT JUDGE




                            Page 5 of 5
